      Case: 3:20-cv-00517-wmc Document #: 38 Filed: 12/14/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

BUREAUS INVESTMENT GROUP
PORTFOLIO NO. 15, LLC,

      Plaintiff and Counter-Defendant,                      OPINION AND ORDER

v.
                                                                  20-cv-517-wmc
JAY ATHEY,

      Defendant, Counter-Plaintiff, and
      Third-Party Plaintiff,

v.

LAW OFFICES OF KIMBERLY J.
WEISSMAN LLC and
THE BUREAUS, INC.

                    Third-Party Defendants.


      After plaintiff Bureaus Investment Group Portfolio No. 15, LLC (“BIG 15”) filed a

collection lawsuit against defendant Jay Athey in state court, Athey filed a third-party

complaint against Law Offices of Kimberly J. Weissman (“Weissman”) and The Bureaus,

Inc. (“The Bureaus”). (See dkt. #2-1.) Third-party defendants Weissman and The Bureaus

then removed the case to this court pursuant to 28 U.S.C. § 1441. (Dkt. #2.) Defendant

Athey now seeks remand of the case and attorneys’ fees incurred in moving to remand.

(Dkt. #16.) For the reasons explained below, the court will grant defendant’s motion to

remand but will not award attorneys’ fees.



                                    BACKGROUND

      On January 24, 2020, BIG 15 filed a lawsuit against Jay Athey in the Circuit Court
       Case: 3:20-cv-00517-wmc Document #: 38 Filed: 12/14/20 Page 2 of 7




of Dane County, Wisconsin, to collect a debt that Athey purportedly incurred using a Best

Buy Store credit card. As part of his response, Athey filed a third-party complaint against

Weissman and The Bureaus, alleging violations of the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq. On June 5, 2020, Weissman and The Bureaus also

jointly removed this case on the ground that Athey’s FDCPA claims arise under federal

law. On July 6, 2020, Athey filed his motion to remand.



                                         OPINION

I. Motion to Remand

       Athey seeks remand of this case on two alternative bases. First, Athey contends

third-party defendants are not permitted to remove the case to federal court under 28

U.S.C. § 1441(a) or (c). (Def.’s Br. (dkt. #18) 4.) Second, Athey argues that the third-

party defendants’ denial of this court’s jurisdiction warrants remand all by itself. (Id. at

6.) The court will take up each argument in turn.

       Under §1441(a), “any civil action brought in a State court . . . may be removed by

the defendant or the defendants” as long as federal district courts would have original

jurisdiction over the case. 28 U.S.C. § 1441(a). The U.S. Supreme Court has held that

the “civil action brought in a State court” refers to the original action brought by plaintiff

in a state court, and the phrase “defendant or the defendants” refers to a defendant or

defendants in plaintiff’s original state-court action. Home Depot U.S.A., Inc. v. Jackson, 139

S. Ct. 1743, 1748-49 (2019). Thus, parties who are brought into the case by virtue of a

third-party complaint are not “the defendant or the defendants” under § 1441(a). Id. at



                                              2
       Case: 3:20-cv-00517-wmc Document #: 38 Filed: 12/14/20 Page 3 of 7




1750. Indeed, Weissman and The Bureaus are third-party defendants.

       Nevertheless, in response to Athey’s contention that the holding Home Depot is

controlling here, Weissman and The Bureaus contend that removal was appropriate

because they removed this case pursuant to § 1441(c), rather than § 1441(a) at issue in

Home Depot. (Third-Party Defs’ Br. (dkt. #19) 4.) Specifically, they argue that § 1441(c)

is distinct from § 1441(a) in that it allows third-party defendants to remove the case under

certain circumstances. (Id.) While acknowledging that Home Depot dealt with § 1441(a)

in particular, Athey contends that the Supreme Court’s reasoning in that case necessarily

demands the same result with respect to § 1441(c). (Def.’s Reply (dkt. #28) 2.) This

court agrees.

       First, and most fundamentally, it is dubious (if not bordering on the absurd) to

conclude that the Supreme Court would have taken up the issue of a third-party

defendant’s right to remove an original action under subsection (a) in Home Depot, if that

issue were entirely mooted by a third-party’s right to do so under subsection (c). Nor did

that reading even come up in oral argument in Home Depot, since the parties and members

of the Supreme Court understandably appear to have read § 1441(c) as extending a

defendant’s right to remove a civil action with both removeable federal claims (subsection

(c)(1)(A)) and now-removeable state claims (subsection (c)(1)(B)).

       Second, a “word or phrase is presumed to bear the same meaning throughout a text

unless context requires otherwise.” Scalia & Garner, Reading Law § 25, at 170 (2012). In

Home Depot, the Supreme Court held that third-party defendants are not “defendants”

under §1441(a) because that subsection refers to any “civil action,” meaning an original


                                             3
       Case: 3:20-cv-00517-wmc Document #: 38 Filed: 12/14/20 Page 4 of 7




action brought by plaintiff in a state court, and “defendant or defendants” refers only to

“defendant or defendants” in a plaintiff’s original state-court action.      Id. at 1748-50.

Similarly, § 1441(c) provides that if a “civil action” includes both a federal claim and a

state law claim “not within the original or supplemental jurisdiction of the district court,”

“the entire action may be removed.” 28 U.S.C. § 1441(c)(1)(B). Section 1441(c)(2)

further provides that only “defendants” to the federal claims need consent to removal. Id.

Like subsection (a), therefore, subsection (c) refers to “civil action” and “defendants.”

Thus, unless context requires otherwise, a “civil action” under subsection (c) again refers

to the original action brought by plaintiff in a state court, and “defendants” only refers to

“defendants” in a plaintiff’s original state-court action, not third-party defendants.

       Third, the context surrounding § 1441(c) does not require departure from the

meaning of the “defendant and defendants” under § 1441(a). Recently, in Bowling v. United

States Bank Nat'l Ass'n, 963 F.3d 1030, 1036 (11th Cir. 2020), the Eleventh Circuit

specifically held that a third-party defendant is not a “defendant” who can remove under

§ 1441(c). As the Bowling court notes, and as just alluded to above, § 1441(a) is the

operative clause that authorizes removal, while § 1441(c) merely provides an additional

condition for certain subset of civil actions involving both federal and state law claims. Id.

Moreover, while subsection (c) requires that only “defendants” to the federal claims

consent to removal, this does not otherwise require departure from the meaning of the

“defendant or defendant” under subsection (a) because it merely alters the restriction

under § 1446(b)(2), which requires “all defendants . . . consent to removal.” See Home

Depot, 139 S. Ct. at 1750 (finding § 1453(b), which permits removal by “any defendant”


                                              4
        Case: 3:20-cv-00517-wmc Document #: 38 Filed: 12/14/20 Page 5 of 7




to a class action, did not permit removal by third-party defendants, but merely altered the

restriction under § 1446(b)(2), not changed the meaning of the “defendant” under §

1441(a)). Accordingly, the court will grant defendant’s motion to remand. 1

        Give this ruling, the court need spend little time addressing Athey’s alternative

argument, which is premised on the general proposition that Weissman and The Bureaus,

as the parties invoking federal jurisdiction, had to establish all elements of jurisdiction,

including their standing at the time of removal. Collier v. SP Plus Corp., 889 F.3d 894, 896

(7th Cir. 2018). In particular, Athey contends that Weissman and The Bureaus failed to

meet their burden when they argued lack of federal jurisdiction upon removal. Id. As

Athey mentions, the Seventh Circuit in Collier recently admonished the defendant for

taking a similar approach, deeming it a “dubious strategy.” Id. at 897. However, “dubious”

the strategy, it is not clear whether this warrants automatic remand. See Goings v. UGN,

Inc., No. 17-cv-9340, 2018 U.S. Dist. LEXIS 99273 at *2 (N.D. Ill. June 13, 2018). This

court has an independent obligation to ensure that it has subject matter jurisdiction. Dixon

v. Wash. & Jane Smith Cmty., No. 17 C 8033, 2018 U.S. Dist. LEXIS 90344 at *8 (N.D.

Ill. May 31, 2018) (quoting Smith v. Am. Gen. Life & Acc. Ins. Co., 337 F.3d 888, 892 (7th

Cir. 2003)). Moreover, as Weissman and The Bureaus contend, the court in Collier did

not remand the case based on defendant’s failure to establish federal jurisdiction. Collier,




1 While Weissman and The Bureaus supported their argument with cases that have explored the
possibility of removal by third-party defendants, those cases are not persuasive either because (1) they
rely on “separate and independent” language of § 1441(c), which has been excised by Congress through
subsequent amendment, or (2) they were overruled by Home Depot. For example, while Carl Heck
Engineers, Inc. v. Lafourche Parish Police Jury, 622 F.2d. 133 (5th Cir. 1980), held that a third-party
defendant could remove a case under § 1441(c), the Bowling court concluded that that case had been
overruled after Home Depot was decided. Bowling, 936 F.3d at 1039.
                                                   5
       Case: 3:20-cv-00517-wmc Document #: 38 Filed: 12/14/20 Page 6 of 7




889 F.3d at 896-97. Rather, the court remanded the case based on its affirmative finding

that the plaintiff lacked standing required for federal jurisdiction. Id. In any event, the

court need not decide this issue as it is remanding this case to state court based on the

third-party defendants’ improper removal.



II. Attorney’s Fees

       In addition to remanding the case, Athey also asks for an award of his attorney’s

fee. Under Martin v. Franklin Capital Corporation, 546 U.S. 132, 141 (2005), a district

court may award attorney’s fees under § 1447 if the removing party lacked an “objectively

reasonable basis” for seeking removal. In Lott v. Pfizer, Inc., 492 F.3d 789, 793 (7th. Cir.

2007), the Seventh Circuit found that defendant lacks objectively reasonable basis for

removal if, at the time the defendant filled his notice in federal court, clearly established

law demonstrated that he had no basis for removal.

       The court finds there was no clearly established law that demonstrated that third-

party defendants cannot remove under § 1441(c). When Weissman and The Bureaus

removed this case, the Supreme Court had already decided in Home Depot that third-party

defendants cannot remove under either § 1441(a) or § 1453(b). However, as Weissman

and The Bureaus point out, the Supreme Court’s holding was (at least expressly) limited

to § 1441(a) and § 1453(b). Home Depot, 139 S. Ct. at 1748-51. Moreover, while the

Bowling court held that third-party defendants do not have right to remove the case under

§ 1441(c), this court is not bound by the decision of the Eleventh Circuit. Bowling, 963

F.3d at 1040. Accordingly, while a close question, the court will not award attorneys’ fees.



                                             6
Case: 3:20-cv-00517-wmc Document #: 38 Filed: 12/14/20 Page 7 of 7




                                ORDER

IT IS ORDERED that:

1) Defendant/Counter-Plaintiff/Third-Party Plaintiff Jay Athey’s motion to
   remand to state court (dkt. #16) is GRANTED. Athey’s request for attorney’s
   fees, however, is DENIED.

Entered this 14th day of December, 2020.




                                BY THE COURT:

                                /s/
                                __________________________________
                                WILLIAM M. CONLEY
                                District Judge




                                   7
